Title: To George Washington from Benjamin Smith, 1 May 1791
From: Smith, Benjamin
To: Washington, George



Sir
Belvidere [Brunswick County, N.C.] 1st May 1791

The inclosed letters were handed to me this day—I very much regret that they did not arrive in time—They are however forwarded, to shew you, that, the common Anxiety, which I believe pervades the Continent, to make your path smooth & your Journey light, was not wanting between this part of the Country & Santee; also in justice to the Parties, who perhaps would be mortified that their very proper Intentions were not made known. At the same time I cannot omit the opportunity of returning You, Sir, the warmest thanks for softening in my favour, the rigour of a Rule, which although adopted upon the soundest principles of propriety & with the very best meaning, must punish all the first Characters of the Country where you travel with great Chagrin.
Had Circumstances permitted; a longer visit would have afforded me the most heartfelt Gratification. An assurance of this however cannot be felt in its full force; without a belief in that Attachment with which I was inspired at New York & Long Island in 1776. An Attachment, which has followed You not less to the peaceful tranquil Shades of Mount Vernon, than your Memorable Entry of New York as first Magistrate of the Union—An Attachment however, that has been attended with a keen regret that will end but with my life, in having been forced from partaking of your Fortunes, amongst the variety of which, I am most pained at my absence in the Retreat through New Jersey & when you changed the Fate of America at Trenton—But whither will my recollection hurry me? Excuse me illustrious

Sir, for this Intrusion—I hope it will find you perfectly at leisure, & that your goodness will pardon a fault not likely to be repeated.
Tomorrow, you will probably enter my Native City amidst the applauding Shouts of a grateful People & the welcoming Acclamations of some personal friends—Believe me there is not amongst the whole, one heart more sensibly expanded with offerings to Heaven for the happy prolongation of a life essential to the tranquillity of our Country than that of Virtuous & Great Sir Your sincerely attachd & most devoted

Benja: Smith.

